Citation Nr: 1520148	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder claimed as due to VA hospital care, medical care or surgical treatment related to an August 2010 hip arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia. 

The Veteran testified at a Board video conference hearing in November 2013; a transcript is of record.

This matter was remanded in September 2014 for further development.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran experienced an additional disability following an August 2010 hip arthroplasty performed at VA medical center in Huntington, West Virginia. 

2. The August 2010 surgery was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.
 
3. There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable during, the August 2010 hip arthroplasty. 



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a left hip disorder have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a September 2011 letter.  Accordingly, the duty to notify has been fulfilled.

VA's duty to assist has also been met.  The RO has obtained service treatment, and VA treatment records.  A medical opinion was obtained in July 2012.  The Board finds that this opinion is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and provided an opinion supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 


II.  Analysis 

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 .

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the claimant has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1).  Continuation or natural progress of a disease or injury is not caused by VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by the Veteran's failure to follow medical instructions is not a disability caused by treatment.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, the claimant must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

The Veteran underwent a left hip arthroplasty in August 2010 at a VA Medical Center in Huntington, West Virginia.  Following the operation, the Veteran began experiencing numbness in his left leg, which resulted in loss of use of the lower left extremity.  The Veteran contends that he sustained a sciatic nerve injury during the surgery and seeks compensation under § 1151. 

Before the operation, the Veteran and his wife signed a July 2010 consent form.  In this consent form, nerve or blood vessel injury and other serious medical complications are listed as known risks of a hip arthroplasty.  It was also noted that there could be temporary or permanent numbness/weakness of the extremity.

The Veteran contends that he was not informed that the surgery would result in him "being in a scooter for the rest of [his] life."  In regard to informed consent, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  McNair v. Shinseki, 25 Vet. App. 98, 107 (2011)(holding that the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment).

Initially, the Board notes that post-service treatment records show the Veteran sustained an additional disability of left sciatic nerve injury and neuropathy following the August 2010 left hip arthroplasty. 

However, the Board finds no evidence that this disability was due to carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or that his disability is the result of an event not reasonably foreseeable.  

While it is clear that the Veteran's surgery resulted in a sciatic nerve injury and neuropathy, the evidence does not reflect that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  A VA medical opinion was obtained in January 2012.  The VA examiner noted that the Veteran signed a consent form prior to the surgery, which stated that nerve injury was a known risk of the surgery.  The Veteran's wife was a witness for the procedure and also signed the consent form.  After the operation, the Veteran had been followed up at postoperative care, including rehabilitation, physical therapy as well as outpatient visits on a regular basis.  The examiner noted that the Veteran developed a common complication including the loss of use of his lower left extremity.  The examiner opined that the surgical and anesthetic team took appropriate action as well as measures in a timely manner to prevent complications from his surgery.  Therefore, the examiner concluded that it was not carelessness, negligence, lack of proper skills, era in judgment, or similar instance of fault on the part of the department in furnishing the hospital care, medical or surgical treatment.  The Board finds the January 2012 VA medical opinion highly probative as the examiner has the requisite medical expertise to render a medical opinion, had sufficient facts and data on which to base any conclusions, and supported all conclusions with rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, nerve injury and numbness is a foreseeable risk of a left hip arthroplasty.  In Schertz v. Shinseki, 26 Vet. App. 362 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. at 368.

Here, the Board finds that a sciatic nerve injury and neuropathy was reasonably foreseeable because it was disclosed to the Veteran during the informed consent procedures.  As stated above, the July 2010 informed consent form specifically notes that complications, including nerve injury and other serious medical complications, were disclosed and discussed with the Veteran.

The Veteran's challenge to his consent is that he was not informed that the surgery would result in him "being in a scooter for the rest of [his] life."  However, the document is clear on its face that nerve injury and other serious medical conditions are known risks of the surgery.  Thus, his statement that he did not provide informed consent or did not know that his disability was a foreseeable risk of the surgery is not supported by the record.  

In an August 2014 appellant brief, the Veteran's representative asserts that the Veteran signed the consent form under duress, and thus, it is invalid.  The Board disagrees.  There is no evidence that the Veteran was under duress or coercion at the time he signed the consent form.  In fact, the consent form indicates that the VA provider did not use threats, inducements, misleading information, or make any attempt to coerce the Veteran to consent to the surgery.  

The Board has considered the Veteran's lay statements and the buddy statements of record.  However, these opinions do not comport with the evidence of record; specifically, the July 2010 consent form where nerve injury and other serious medical complications were listed as known risks of a hip replacement.  The Veteran's lay opinion is further outweighed by the VA examiner, who has medical expertise to provide an opinion and based the opinion on review of the record.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the left hip disorder was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that the left hip disorder was the result of an event that was not reasonably foreseeable; therefore, the claim for compensation under 38 U.S.C.A. § 1151 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


